Title: To John Adams from William MacCreery, 5 April 1793
From: MacCreery, William
To: Adams, John



Dear Sir
Paris 5 April 1793

I address’d a few lines to you from Nantes in Februrary last, informing you the object of my present voyage & future intentions. The events which have since taken place in consquce. of the war becoming general in Europe, and a civil War kindled in this Country, renders the prosecution of my plan not only difficult, but dangerous—for altho’ I have not heard of the least violence offered to any traveller, I should not like to risk being in a village or Country place when an insurrection has or is likely to take place.
The various plans formd during the Winter by the friends of the old government, have commenced their operation for some weeks past—every thing seem’d favorable to them—their schemes in Brittany were deep & well formed—Dumourier carried on his plott without suspicion—the Nation was much out of humor with the Convention for many unjust & unwise acts that they had made, particularly in prosecuting a foreign War—in putting the King to Death, in suffering the crimes of the 2 & 3d Septr. to go unpunished—& in delaying so long the main object of their mission viz—the formation of a new constitution—In this Capital the antirepublicans are extremely numero—usand at this moment they are certain that Dumourier & the Austrians will have possession of it in eight Days—that the English will make a decent in Brittany & complete the counter-revolution in that quarter—& in short, that the Republic is at an end.
Notwithstanding all this, I am of opinion that Dumourier will be defeated in his plan—& that the insurrection in Brittany will in a short time be entirely done away—In support of the latter opinion I have this moment recd. a letter from my Friend Mr. Dobree of Nantes, who is by no means a man of either a sanguine or sanguinary Character, & I shall quote you a paragraph of his letter dated the 30 March. "Our National Guard is all spirit, and altho’ continually on foot shews the greatest activity & courage; be assured that we shall get over all this—we want help, & altho’ not a neighbour is yet come to our relief, if put to the shift we will do without them." This revolt of the Peasants is owing to the imigrants, nobles & clergy, who have (cheifly the latter) introduced themselves privately into the Country this last Winter, & wrought up their minds to that state of enthusiasm which has rendered them so formidable. That this Country will long remain a Republic is with me a matter of some doubt—but that it will be brought back to the old form, which is the wish & aim of a great many here, is what I can not think possible—In which ever manner they chuse to Govern themselves, I hope we as a Nation will always be in amity with them—And altho’ it be our mutual interest that we remain neuter, I hope no other power may be permitted tacitly to prevent us from bringing the produce of our Soil into these Ports—Depend upon it that a commerce with this country may at all times be extremely advantageous to our citizens—& particularly at this moment, when our wheat, flour, Rice Tobo., Indigo, Fish, Oil, Whalebone & Pottash bear some double, some trebble their former Prices, & the french Goods are none of them raised more than half of that proportion. I also wish that the Citizens of this Country were permitted a free intercourse with us—At this moment if that was the case, all the Vessels we coud send here woud be fill’d with men & merchandise—& mostly active good Citizens, fond of peace & industry.
Herewith I send you some news papers, having accidentally met with a Gentleman bound to Philada.
With sentiments of much respect & sincere attachment / I remain / Dear Sir / Your very Obt Servt
Will MacCreery